NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



HANS UDO HERTZER,                       )
                                        )
             Appellant,                 )
                                        )
v.                                      )         Case No. 2D18-216
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Judge.

Luke Newman of Luke Newman,
P.A., Tallahassee, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and William Stone, Jr.,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.